EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:11/1/09 through 11/30/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Stephanie Buffington Date:December 31, 2009 Signature of Authorized Individual Stephanie Buffington Director of Financial Reporting, Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. - 1 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET November 30, 2009 Unaudited – For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 1,815,977 RESTRICTED CASH 259,000 GOODWILL 1,222,893 1,469,450 ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE 2,360,038 14,073 DUE FROM AFFILIATE 473,171,966 PREPAID EXPENSES 1,392,436 DEPOSITS AND OTHER ASSETS 3,260,218 - INVESTMENTS IN SUBSIDIARIES (282,142,150 ) (81,192,199 ) (86,005,493 ) (36,702,980 ) DEFERRED TAX ASSET 1,275,812 DEFERRED FINANCING EXPENSES 3,482,236 TOTAL ASSETS $ 206,098,426 $ 1,483,523 $ (81,192,199 ) $ (86,005,493 ) $ (36,702,980 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 172,082,689 $ - $ - $ - $ - ACCRUED INTEREST 9,124,562 ACCRUED PROPERTY TAXES - ACCOUNTS PAYABLE TRADE 1,878,754 DUE TO AFFILIATE 358,800,453 ACCOUNTS PAYABLE AND OTHER LIABILITIES 21,940,192 88,724 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 563,826,650 88,724 - - - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (357,728,224 ) 1,394,799 (81,192,199 ) (86,005,493 ) (36,702,980 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 206,098,426 $ 1,483,523 $ (81,192,199 ) $ (86,005,493 ) $ (36,702,980 ) $ (283,695,494 ) RE of consolidated subs 1,553,344 Investment in Keane Stud $ (282,142,150 ) - 2 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET November 30, 2009 (Continued) Unaudited – For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND BUILDING IMPROVEMENTS LESS:ACCUMULATED DEPRECIATION NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS RESTRICTED CASH GOODWILL ACCOUNTS RECEIVABLE BASE RENT MISCELLANEOUS ACCOUNTS RECEIVABLE DUE FROM AFFILIATE PREPAID EXPENSES DEPOSITS AND OTHER ASSETS INVESTMENTS IN SUBSIDIARIES (1,313,610 ) 14,764 (3,190 ) (315,789 ) (18,302,981 ) DEFERRED TAX ASSET DEFERRED FINANCING EXPENSES TOTAL ASSETS $ (1,313,610 ) $ 14,764 $ (3,190 ) $ (315,789 ) $ (18,302,981 ) LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ - $ - $ - ACCRUED INTEREST ACCRUED PROPERTY TAXES ACCOUNTS PAYABLE TRADE DUE TO AFFILIATE ACCOUNTS PAYABLE AND OTHER LIABILITIES TENANT SECURITY DEPOSITS TOTAL LIABILITIES - MINORITY INTEREST SHAREHOLDERS'DEFICIT (1,313,610 ) 14,764 (3,190 ) (315,789 ) (18,302,981 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (1,313,610 ) $ 14,764 $ (3,190 ) $ (315,789 ) $ (18,302,981 ) - 3 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET November 30, 2009 (Continued) Unaudited – For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon LLP Bermuda Island Tarragon LLC The Park Development East, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ 5,521,309 $ - $ 3,209,352 LAND - - 10,009,124 - BUILDING IMPROVEMENTS - - 21,506,365 - LESS:ACCUMULATED DEPRECIATION - - (2,489,318 ) - NET RENTAL REAL ESTATE - - - 29,026,172 - CASH AND CASH EQUIVALENTS - - 97,128 - RESTRICTED CASH - - 113,125 - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - - 5,705 - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE 1,552,864 - - - PREPAID EXPENSES - 339 135,971 336 DEPOSITS AND OTHER ASSETS - - 27,599 - INVESTMENTS IN SUBSIDIARIES (5,397 ) - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - TOTAL ASSETS $ (5,397 ) $ 1,552,864 $ 5,521,648 $ 29,405,700 $ 3,209,688 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ 7,690,400 $ 41,458,495 $ 3,600,000 ACCRUED INTEREST - 795,434 909,221 375,100 ACCRUED PROPERTY TAXES 1,869 107,110 - 203,939 ACCOUNTS PAYABLE TRADE 4,610 46,854 193,860 - DUE TO AFFILIATE - 37,918,378 3,679,496 9,438,249 ACCOUNTS PAYABLE AND OTHER LIABILITIES 70,000 2,944,852 1,196,989 146,626 TENANT SECURITY DEPOSITS - - 72,327 - TOTAL LIABILITIES - 76,480 49,503,027 47,510,388 13,763,913 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (5,397 ) 1,476,384 (43,981,379 ) (18,104,687 ) (10,554,225 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (5,397 ) $ 1,552,864 $ 5,521,648 $ 29,405,700 $ 3,209,688 - 4 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET November 30, 2009 (Continued) Unaudited – For Internal Use Only The Park Development West, LLC One Las Olas, Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC ASSETS REAL ESTATE INVENTORY $ - $ 1,980,793 $ 4,624,733 $ 7,770,202 $ 258,610 LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 75 - 75 - RESTRICTED CASH - 63,766 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 521,465 - - 8,913,631 PREPAID EXPENSES - 100,351 337 367 - DEPOSITS AND OTHER ASSETS - 1,121 36 4,943 35 INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 18,810 - - - TOTAL ASSETS $ - $ 2,686,381 $ 4,625,106 $ 7,775,587 $ 9,172,276 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ 1,960,578 $ 3,900,000 $ 8,970,000 $ - ACCRUED INTEREST - 285,650 405,064 2,108,066 - ACCRUED PROPERTY TAXES - 263,215 58,717 441,898 189,836 ACCOUNTS PAYABLE TRADE 95,836 35,935 9,152 4,875 13,442 DUE TO AFFILIATE 41,141,485 - 6,328,023 12,751,630 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 690,375 680,746 353,844 33,390 613,549 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 41,927,696 3,226,123 11,054,800 24,309,859 816,828 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (41,927,696 ) (539,742 ) (6,429,694 ) (16,534,272 ) 8,355,449 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ - $ 2,686,381 $ 4,625,106 $ 7,775,587 $ 9,172,276 - 5 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET November 30, 2009 (Continued) Unaudited – For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Vista Lakes Tarragon, LLC ASSETS REAL ESTATE INVENTORY $ - $ 78,737,277 $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 3,012 98,602 4,607 - - RESTRICTED CASH - 288,481 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - 14,781 - - - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 27,177,671 PREPAID EXPENSES - 70,755 3,604 - - DEPOSITS AND OTHER ASSETS - 9,248 29,154 - - INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 117,627 - - - TOTAL ASSETS $ 3,012 $ 79,336,772 $ 37,366 $ - $ 27,177,671 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 1,105,918 $ 71,134,669 $ - $ - $ - ACCRUED INTEREST 381,524 96,011 - - - ACCRUED PROPERTY TAXES - 387,574 - - - ACCOUNTS PAYABLE TRADE 38,481 546,358 86,986 124,297 - DUE TO AFFILIATE 2,596,630 7,168,144 7,828,463 5,044,502 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 410,078 1,102,517 92,073 161,297 - TENANT SECURITY DEPOSITS - 215,109 - - - TOTAL LIABILITIES 4,532,631 80,650,382 8,007,522 5,330,095 - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (4,529,618 ) (1,313,610 ) (7,970,156 ) (5,330,095 ) 27,177,671 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 3,012 $ 79,336,772 $ 37,366 $ - $ 27,177,671 - 6 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET November 30, 2009 (Continued) Unaudited – For Internal Use Only Non Filing Entities Combined Eliminations Total ASSETS REAL ESTATE INVENTORY $ 34,073,292 $ 6,077,031 $ 142,252,598 LAND 69,592,579 - 79,601,703 BUILDING IMPROVEMENTS 427,101,643 - 448,608,008 LESS:ACCUMULATED DEPRECIATION (125,459,919 ) - (127,949,237 ) NET RENTAL REAL ESTATE 371,234,303 - 400,260,475 CASH AND CASH EQUIVALENTS 482,178 - 2,501,655 RESTRICTED CASH 11,858,140 - 12,582,512 GOODWILL - - 2,692,343 ACCOUNTS RECEIVABLE BASE RENT 203,750 - 224,236 MISCELLANEOUS ACCOUNTS RECEIVABLE 192,074 (14,073 ) 2,552,112 DUE FROM AFFILIATE 117,435,487 (628,773,084 ) - PREPAID EXPENSES 1,738,180 - 3,442,677 DEPOSITS AND OTHER ASSETS 666,736 - 3,999,089 INVESTMENTS IN SUBSIDIARIES - 507,522,370 1,553,344 DEFERRED TAX ASSET - - 1,275,812 DEFERRED FINANCING EXPENSES 4,200,849 - 7,819,522 TOTAL ASSETS $ 542,084,989 $ (115,187,756 ) $ 581,156,377 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 551,725,231 $ - $ 863,627,980 ACCRUED INTEREST 6,603,395 - 21,084,027 ACCRUED PROPERTY TAXES 2,629,491 14,732 4,298,382 ACCOUNTS PAYABLE TRADE 1,730,556 - 4,809,996 DUE TO AFFILIATE 77,991,159 (570,686,611 ) - ACCOUNTS PAYABLE AND OTHER LIABILITIES 12,267,073 (109,579 ) 42,682,745 TENANT SECURITY DEPOSITS 2,087,913 6,123 2,381,473 TOTAL LIABILITIES 655,034,818 (570,775,335 ) 938,884,602 MINORITY INTEREST - 13,242,947 13,242,947 SHAREHOLDERS'DEFICIT (112,949,829 ) 455,587,579 (357,728,225 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 542,084,989 $ (115,187,756 ) $ 581,156,377 - 7 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eleven Months Ended November 30, 2009 Unaudited - For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other 142,101 894,152 Total revenue 142,101 894,152 - - - Expenses: Cost of sales - - Property operations (535,639 ) - Depreciation - 34,544 Provision for losses 1,400,000 - Impairment charges - - General and administrative 23,263,919 1,027,652 Total expenses 24,128,280 1,062,196 - - - Other income and (expenses): Equity in loss of subsidiaries (86,892,253 ) - Minority interest income of partnerships and joint ventures - - Interest income 234,279 - Interest expense (7,841,168 ) - Gain (loss) on extinguishment of debt - - Gain (loss) on debt restructuring - - Gain (loss) on transfer of assets - - Gain (loss) on disposition of assets (4,497,534 ) Gain (loss) on sale of real estate - - Litigation, settlements, and other claims 3,404,122 - Total other income and (expenses) (95,592,554 ) - Income tax expense (42,342 ) - Discontinued operations - Net income (loss) $ (119,621,075 ) $ (168,044 ) $ - $ - $ - - 8 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eleven Months Ended November 30, 2009 (Continued) Unaudited - For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other Total revenue - Expenses: Cost of sales Property operations Depreciation Provision for losses Impairment charges General and administrative Total expenses - Other income and (expenses): Equity in loss of subsidiaries Minority interest income of partnerships and joint ventures Interest income Interest expense Gain (loss) on extinguishment of debt Gain (loss) on debt restructuring Gain (loss) on transfer of assets Gain (loss) on disposition of assets Gain (loss) on sale of real estate Litigation, settlements, and other claims Total other income and (expenses) - Income tax expense - Discontinued operations - Net income (loss) $ - $ - $ - $ - $ - - 9 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eleven Months Ended November 30, 2009 (Continued) Unaudited - For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon, LLP Bermuda Island Tarragon LLC The Park Development East, LLC Revenue: Sales $ - $ 89,900 $ - $ - $ - Rental and other - - 3,197,019 - Total revenue - 89,900 - 3,197,019 - Expenses: Cost of sales 84,166 - - - Property operations 26,793 125,668 1,582,913 204,966 Depreciation - - 530,906 - Provision for losses - Impairment charges - 12,922,862 - - General and administrative 1,391 29,173 12,678 692,261 Total expenses - 112,350 13,077,703 2,126,497 897,226 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense - (596,729 ) (1,387,891 ) (371,355 ) Gain (loss) on extinguishment of debt - Gain (loss) on debt restructuring Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) - - (596,729 ) (1,387,891 ) (371,355 ) Income tax expense - Discontinued operations - Net income (loss) $ - $ (22,450 ) $ (13,674,432 ) $ (317,368 ) $ (1,268,582 ) - 10 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eleven Months Ended November 30, 2009 (Continued) Unaudited - For Internal Use Only The Park Development West, LLC One Las Olas Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC Revenue: Sales $ 18,924,400 $ 1,334,621 $ - $ - $ 891,477 Rental and other - - - 5,709 - Total revenue 18,924,400 1,334,621 - 5,709 891,477 Expenses: Cost of sales 18,252,356 6,345,025 - - 1,014,461 Property operations 109,128 212,694 7,499 212,580 (117,615 ) Depreciation - Provision for losses - Impairment charges - - 6,366,255 - - General and administrative 101,622 254,838 1,420 66,255 13,992 Total expenses 18,463,106 6,812,557 6,375,174 278,835 910,838 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense 43,634 (303,618 ) (54,520 ) (2,116,813 ) - Gain (loss) on extinguishment of debt 613,681 - Gain (loss) on debt restructuring Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) 657,315 (303,618 ) (54,520 ) (2,116,813 ) - Income tax expense - Discontinued operations - Net income (loss) $ 1,118,609 $ (5,781,554 ) $ (6,429,694 ) $ (2,389,940 ) $ (19,361 ) - 11 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eleven Months Ended November 30, 2009 (Continued) Unaudited - For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Revenue: Sales $ - $ - $ - $ - Rental and other 106,227 2,619,143 1,457,334 88,437 Total revenue 106,227 2,619,143 1,457,334 88,437 Expenses: Cost of sales - Property operations 319,993 1,681,350 528,818 48,600 Depreciation 72,479 - 311,286 1,007 Provision for losses - Impairment charges - General and administrative 10,400 190,947 11,704 75,484 Total expenses 402,872 1,872,297 851,808 125,091 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense (260,061 ) (2,054,216 ) (764,347 ) (184,453 ) Gain (loss) on extinguishment of debt - - (8,992 ) - Gain (loss) on debt restructuring - Gain (loss) on transfer of assets - - (3,734,857 ) 1,035,083 Gain (loss) on disposition of assets - Gain (loss) on sale of real estate (741,820 ) - - - Litigation, settlements, and other claims - Total other income and (expenses) (1,001,881 ) (2,054,216 ) (4,508,196 ) 850,630 Income tax expense - Discontinued operations - Net income (loss) $ (1,298,527 ) $ (1,307,370 ) $ (3,902,670 ) $ 813,976 - 12 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eleven Months Ended November 30, 2009 (Continued) Unaudited - For Internal Use Only Non-Filing Entities Combined Eliminations Disc Ops Reclass Total Revenue: Sales $ 4,332,460 $ - $ - $ 25,572,858 Rental and other 67,826,379 (826,570 ) (35,481 ) 75,474,451 Total revenue 72,158,839 (826,570 ) (35,481 ) 101,047,309 Expenses: Cost of sales 3,745,419 - - 29,441,428 Property operations 36,038,573 6 (37,743 ) 40,408,583 Depreciation 12,028,694 (34,544 ) - 12,944,371 Provision for losses - - - 1,400,000 Impairment charges 58,426,755 - - 77,715,872 General and administrative 2,099,641 1,095,302 - 28,948,679 Total expenses 112,339,082 1,060,764 (37,743 ) 190,858,934 Other income and (expenses): Equity in loss of subsidiaries - 79,775,680 - (7,116,573 ) Minority interest income of partnerships and joint ventures 494,128 - - 494,128 Interest income 117 - - 234,396 Interest expense (32,184,193 ) - 11,872 (48,063,858 ) Gain (loss) on extinguishment of debt (136,454 ) - 123,888 592,123 Gain (loss) on debt restructuring 18,298,913 - - 18,298,913 Gain (loss) on transfer of assets - - - (2,699,775 ) Gain (loss) on disposition of assets - - - (4,497,534 ) Gain (loss) on sale of real estate 1,462,886 - (1,462,886 ) (741,821 ) Litigation, settlements, and other claims - - - 3,404,122 Total other income and (expenses) (12,064,603 ) 79,775,680 (1,327,126 ) (40,095,878 ) Income tax expense - - - (42,342 ) Discontinued operations - - 1,324,864 1,324,864 Net income (loss) $ (52,244,846 ) $ 77,888,347 $ - $ (128,624,981 ) - 13 - TARRAGON CORPORATION CASH FLOW
